             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 1 of 47




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                    SEATTLE DIVISION

     MARK GLINOGA, JAMES SMITH, JENNIFER                    Civil Action No.
 8   STEPHENS, CHARLES POPP, RUDOLPH
     WINN, STEPHANIE MILLER, KARLA
 9   WILLIAMS, and CHRIS JARVIS on behalf of
     themselves and a class of all others similarly         COMPLAINT and
10   situated,                                              DEMAND FOR JURY TRIAL

11                                     Plaintiffs,

     v.
12
     T-MOBILE USA, INC.,
13
                                       Defendant.
14

15
            Plaintiffs Mark Glinoga, James Smith, Jennifer Stephens, Charles Popp, Rudolph Winn,
16
     Stephanie Miller, Karla Williams, and Chris Jarvis (collectively, “Plaintiffs”) individually and
17
     on behalf of a class of persons similarly situated (the “Class”) bring this class action against
18
     Defendant T-Mobile USA, Inc. (“T-Mobile” or “Defendant”) seeking equitable relief and
19
     damages as set forth below.
20
                                            INTRODUCTION
21
            1.      Plaintiffs bring this class action against T-Mobile relating to its failure to protect
22
     the confidential information of millions of current, former, and prospective T-Mobile customers.
23

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 1                                                                Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
              Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 2 of 47




 1           2.       On August 15, 2021, Vice’s Motherboard first reported that T-Mobile suffered a

 2   massive data breach. According to the article, a hacker posted to an online forum claiming to

 3   have obtained “data related to over 100 million people,” which “came from T-Mobile servers.” 1

 4   The hacker was attempting to sell that data.

 5           3.       On August 17, 2021, T-Mobile confirmed that T-Mobile’s systems were subject

 6   to a cyberattack that compromised data of millions of their current, former, and prospective

 7   customers (the “Data Breach”).            Specifically, T-Mobile confirmed that the data accessed

 8   included customers’ first and last names, dates of birth, Social Security numbers, and driver’s

 9   license/ID information (the “Private Information”). 2

10           4.       T-Mobile’s preliminary analysis revealed that approximately 7.8 million current

11   and over 40 million former or prospective customers’ data were contained in the stolen files. 3

12           5.       On August 20, 2021, T-Mobile announced that more accounts than originally

13   reported were subject to the Data Breach. Specifically, T-Mobile revealed that another 5.3

14   million current postpaid customer accounts were accessed, and an additional 667,000 former T-

15   Mobile customer accounts were accessed. 4 T-Mobile also revealed that in addition to phone

16   numbers, IMEI and IMSI information, the typical identifier numbers associated with a mobile

17   phone, were also compromised. 5

18

19

20   1
       Joseph Cox, T-Mobile Investigating Claims of Massive Customer Data Breach, VICE (Aug. 15, 2021)
     https://www.vice.com/en/article/akg8wg/tmobile-investigating-customer-data-breach-100-million (last visited
21   August 31, 2021).
     2
       Press Release, T-Mobile, T‑Mobile Shares Updated Information Regarding Ongoing Investigation into
     Cyberattack (Aug, 17, 2021) https://www.t-mobile.com/news/network/additional-information-
22
     regarding-2021-cyberattack-investigation (last visited on Sept. 10, 2021).
     3
       Id.
23   4
       Id.
     5
       Id.
24

                                                                                     TOUSLEY BRAIN STEPHENS PLLC
                                                                                       1200 Fifth Avenue, Suite 1700
     COMPLAINT- 2                                                                        Seattle, Washington 98101
                                                                                   TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 3 of 47




 1          6.      Plaintiffs and class members have suffered irreparable harm and are now subject

 2   to an increased risk of identity theft and cybercrimes of all kinds, especially considering the

 3   highly sensitive Private Information stolen here and the fact that the compromised Private

 4   Information is already being sold on the dark web. This risk constitutes a concrete injury suffered

 5   by Plaintiffs and the Class, as they no longer have control over their Private Information, which

 6   is now in the hands of third-party cybercriminals. Plaintiffs and Class members must now

 7   undertake additional security measures to minimize the risk of identity theft.

 8                                            THE PARTIES

 9          7.      Plaintiff Mark Glinoga is a resident of the State of California. Plaintiff Glinoga

10   is a current customer of T-Mobile. As part of Plaintiff Glinoga’s relationship with T-Mobile, he

11   provided and entrusted T-Mobile with confidential and sensitive personal information. For

12   example, T-Mobile maintained Plaintiff Glinoga’s name, address, date of birth, and Social

13   Security number, among other things, in one of its databases.

14          8.      Plaintiff Glinoga’s personal and confidential information was compromised as a

15   result of the Data Breach.

16          9.      T-Mobile verified that Plaintiff Glinoga’s information had been compromised.

17   On August 20, 2021, T-Mobile emailed Plaintiff Glinoga stating that it “has determined that

18   unauthorized access” to his data had occurred.

19          10.     Plaintiff Glinoga would not have entrusted his confidential and sensitive personal

20   information to T-Mobile had he known that T-Mobile failed to maintain adequate data security.

21   As a result of the Data Breach, Plaintiff Glinoga has been and will continue to be at heightened

22   risk for fraud and identity theft for years to come.

23

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 3                                                               Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 4 of 47




 1          11.     Plaintiff James Smith is a resident of the State of Florida. Plaintiff Smith is a

 2   current customer of T-Mobile. As part of Plaintiff Smith’s relationship with T-Mobile, he

 3   provided and entrusted T-Mobile with confidential and sensitive personal information. For

 4   example, T-Mobile maintained Plaintiff Smith’s name, address, date of birth, and Social Security

 5   number, among other things, in one of its databases.

 6          12.     Plaintiff Smith’s personal and confidential information was compromised as a

 7   result of the Data Breach.

 8          13.     T-Mobile verified that Plaintiff Smith’s information had been compromised. T-

 9   Mobile notified Plaintiff Smith on the T-Mobile app stating that it “has determined that

10   unauthorized access” to his data had occurred.

11          14.     Plaintiff Smith would not have entrusted his confidential and sensitive personal

12   information to T-Mobile had he known that T-Mobile failed to maintain adequate data

13   security. As a result of the Data Breach, Plaintiff Smith has been and will continue to be at

14   heightened risk for fraud and identity theft for years to come.

15          15.      Plaintiff Jennifer Stephens is a resident of the State of Idaho. Plaintiff Stephens

16   is a current customer of T-Mobile. As part of Plaintiff Stephens’ relationship with T-Mobile, she

17   provided and entrusted T-Mobile with confidential and sensitive personal information. For

18   example, T-Mobile maintained Plaintiff Stephens’ name, address, date of birth, and Social

19   Security number, among other things, in one of its databases.

20          16.     Plaintiff Stephens’ personal and confidential information was compromised as a

21   result of the Data Breach.

22

23

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 4                                                               Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 5 of 47




 1          17.     T-Mobile      verified    that    Plaintiff Stephens’ information         had       been

 2   compromised. On August 19, 2021, T-Mobile texted Plaintiff Stephens stating that it “has

 3   determined that unauthorized access” to her data had occurred.

 4          18.     Plaintiff Stephens would not have entrusted her confidential and sensitive

 5   personal information to T-Mobile had she known that T-Mobile failed to maintain adequate data

 6   security. As a result of the Data Breach, Plaintiff Stephens has been and will continue to be at

 7   heightened risk for fraud and identity theft for years to come.

 8          19.     Plaintiff Charles Popp is a resident of the State of Illinois. Plaintiff Popp is a

 9   current customer of T-Mobile. As part of Plaintiff Popp’s relationship with T-Mobile,

10   he provided and entrusted T-Mobile with confidential and sensitive personal information. For

11   example, T-Mobile maintained Plaintiff Popp’s name, address, date of birth, and Social Security

12   number, among other things, in one of its databases.

13          20.     Plaintiff Popp’s personal and confidential information was compromised as a

14   result of the Data Breach.

15          21.     T-Mobile      verified    that    Plaintiff Popp’s    information         had       been

16   compromised. On August 19, 2021, T-Mobile texted Plaintiff Popp stating that it “has

17   determined that unauthorized access” to his data had occurred.

18          22.     Plaintiff Popp would not have entrusted his confidential and sensitive personal

19   information to T-Mobile had he known that T-Mobile failed to maintain adequate data

20   security. As a result of the Data Breach, Plaintiff Popp has been and will continue to be at

21   heightened risk for fraud and identity theft for years to come.

22          23.     Plaintiff Rudolph Winn is a resident of the State of New York. Plaintiff Winn is

23   a current customer of T-Mobile. As part of Plaintiff Winn’s relationship with T-Mobile,

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 5                                                              Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 6 of 47




 1   he provided and entrusted T-Mobile with confidential and sensitive personal information. For

 2   example, T-Mobile maintained Plaintiff Winn’s name, address, date of birth, and Social Security

 3   number, among other things, in one of its databases.

 4          24.     Plaintiff Winn’s personal and confidential information was compromised as a

 5   result of the Data Breach.

 6          25.     T-Mobile verified that Plaintiff Winn’s information had been compromised. On

 7   August 19, 2021, T-Mobile texted Plaintiff Winn stating that it “has determined that

 8   unauthorized access” to his data had occurred.

 9          26.     Plaintiff Winn would not have entrusted his confidential and sensitive personal

10   information to T-Mobile had he known that T-Mobile failed to maintain adequate data

11   security. As a result of the Data Breach, Plaintiff Winn has been and will continue to be at

12   heightened risk for fraud and identity theft for years to come.

13          27.     Plaintiff Stephanie Miller is a resident of the State of North Carolina. Plaintiff

14   Miller is a current customer of T-Mobile. As part of Plaintiff Miller’s relationship with T-

15   Mobile, she provided and entrusted T-Mobile with confidential and sensitive personal

16   information. For example, T-Mobile maintained Plaintiff Miller’s name, address, date of birth,

17   and Social Security number, among other things, in one of its databases.

18          28.     Plaintiff Miller’s personal and confidential information was compromised as a

19   result of the Data Breach.

20          29.     T-Mobile verified that Plaintiff Miller’s information had been compromised. On

21   August 16, 2021, T-Mobile texted Plaintiff Miller stating that it “has determined that

22   unauthorized access” to her data had occurred.

23

24

                                                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                            1200 Fifth Avenue, Suite 1700
     COMPLAINT- 6                                                             Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 7 of 47




 1          30.     Plaintiff Miller would not have entrusted her confidential and sensitive personal

 2   information to T-Mobile had she known that T-Mobile failed to maintain adequate data

 3   security. As a result of the Data Breach, Plaintiff Miller has been and will continue to be at

 4   heightened risk for fraud and identity theft for years to come.

 5          31.     Plaintiff Karla Williams is a resident of the State of Texas. Plaintiff Williams is

 6   a current customer of T-Mobile. As part of Plaintiff Williams’ relationship with T-Mobile, she

 7   provided and entrusted T-Mobile with confidential and sensitive personal information. For

 8   example, T-Mobile maintained Plaintiff William’s name, address, date of birth, and Social

 9   Security number, among other things, in one of its databases.

10          32.     Plaintiff Williams’ personal and confidential information was compromised as a

11   result of the Data Breach.

12          33.     T-Mobile      verified     that    Plaintiff Williams’ information          had       been

13   compromised. On August 19, 2021, T-Mobile texted Plaintiff Williams stating that it “has

14   determined that unauthorized access” to her data had occurred.

15          34.     Plaintiff Williams would not have entrusted her confidential and sensitive

16   personal information to T-Mobile had she known that T-Mobile failed to maintain adequate data

17   security. As a result of the Data Breach, Plaintiff Williams has been and will continue to be at

18   heightened risk for fraud and identity theft for years to come.

19          35.     Plaintiff Chris Jarvis is a resident of the State of West Virginia. Plaintiff Jarvis is

20   a current customer of T-Mobile. As part of Plaintiff Jarvis’ relationship with T-Mobile,

21   he provided and entrusted T-Mobile with confidential and sensitive personal information. For

22   example, T-Mobile maintained Plaintiff Jarvis’ name, address, date of birth, and Social Security

23   number, among other things, in one of its databases.

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 7                                                                Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 8 of 47




 1          36.     Plaintiff Jarvis’s personal and confidential information was compromised as a

 2   result of the Data Breach.

 3          37.     T-Mobile      verified     that    Plaintiff Jarvis’s    information         had       been

 4   compromised. During the week of August 16, 2021, T-Mobile notified Plaintiff Jarvis via email

 5   and on the T-Mobile app stating that it “has determined that unauthorized access” to his data had

 6   occurred.

 7          38.     Plaintiff Jarvis would not have entrusted his confidential and sensitive personal

 8   information to T-Mobile had he known that T-Mobile failed to maintain adequate data

 9   security. As a result of the Data Breach, Plaintiff Jarvis has been and will continue to be at

10   heightened risk for fraud and identity theft for years to come.

11          39.     Defendant T-Mobile USA, Inc. is a Delaware corporation with its principal place

12   of business located at 12920 SE 38th Street, Bellevue, Washington, 98006. T-Mobile is an

13   American wireless network operator and provides wireless voice and data services in the United

14   States. T-Mobile is the second largest wireless carrier in the United States.

15                                   JURISDICTION AND VENUE

16          40.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

17   1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005 (“CAFA”) because at least

18   one member of the Class, as defined below, is a citizen of a different state than T-Mobile, there

19   are more than 100 members of the Class, and the aggregate amount in controversy exceeds

20   $5,000,000, exclusive of interest and costs. This Court also has diversity jurisdiction over this

21   action pursuant to 28 U.S.C. § 1332(a).

22          41.     The Court has personal jurisdiction over this action because T-Mobile maintains

23   its principal place of business in this District, has sufficient minimum contacts with this District,

24

                                                                              TOUSLEY BRAIN STEPHENS PLLC
                                                                                1200 Fifth Avenue, Suite 1700
     COMPLAINT- 8                                                                 Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 9 of 47




 1   and has purposefully availed itself of the privilege of doing business in this District such that it

 2   could reasonably foresee litigation being brought in this District.

 3           42.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because T-Mobile’s

 4   principal place of business is located in this District and a substantial part of the events or

 5   omissions giving rise to the claims occurred in, was directed to, and/or emanated from this

 6   District.

 7                                        FACTUAL ALLEGATIONS

 8   The Data Breach

 9           43.      T-Mobile is the second-largest U.S. mobile carrier with roughly 90 million

10   cellphones connecting to its networks.

11           44.      On August 15, 2021, Vice’s Motherboard reported that T-Mobile suffered a

12   massive data breach and hackers claimed to have stolen personal information for over 100 million

13   individuals from T-Mobile.

14           45.       According to the article, a hacker posted to an online forum claiming to have

15   obtained “data related to over 100 million people,” which “came from T-Mobile servers.” 6 The

16   hacker was attempting to sell that data. According to the article, the hacker was asking for 6

17   Bitcoin, or around $270,000, for a subset of the data containing 30 million social security

18   numbers and driver licenses. 7

19           46.      On August 16, 2021, T-Mobile released a “Cybersecurity Incident Update”

20   indicating that “[w]e have determined that unauthorized access to some T-Mobile data occurred,

21

22   6
       Joseph Cox, T-Mobile Investigating Claims of Massive Customer Data Breach, VICE (Aug. 15, 2021)
     https://www.vice.com/en/article/akg8wg/tmobile-investigating-customer-data-breach-100-million (last visited
23   August 31, 2021).
     7
       Id.
24

                                                                                     TOUSLEY BRAIN STEPHENS PLLC
                                                                                       1200 Fifth Avenue, Suite 1700
     COMPLAINT- 9                                                                        Seattle, Washington 98101
                                                                                   TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 10 of 47




 1   however we have not yet determined that there is any personal customer data involved. We are

 2   confident that the entry point used to gain access has been closed, and we are continuing our deep

 3   technical review of the situation across our systems to identify the nature of any data that was

 4   illegally accessed.” 8

 5           47.      On August 17, 2021, T-Mobile released an update confirming that “[w]hile our

 6   investigation is still underway and we continue to learn additional details, we have now been able

 7   to confirm that the data stolen from our systems did include some personal information.” 9 T-

 8   Mobile revealed that “[s]ome of the data accessed did include customers’ first and last names,

 9   date of birth, SSN, and driver’s license/ID information for a subset of current and former postpay

10   customers and prospective T-Mobile customers.” 10

11           48.      T-Mobile revealed that “approximately 7.8 million current T-Mobile postpaid

12   customer accounts’ information appears to be contained in the stolen files, as well as just over

13   40 million records of former or prospective customers who had previously applied for credit with

14   T-Mobile.”

15           49.      In or around August 19, 2021, T-Mobile began notifying its customers via text

16   message, email, or on the T-Mobile app, that a data breach had occurred and that their personal

17   data had been stolen by certain unauthorized individuals.

18           50.      On August 20, 2021, T-Mobile announced that more accounts than originally

19   reported were subject to the Data Breach. Specifically, T-Mobile revealed that another 5.3

20

21
     8
      Press Release, T-Mobile, T-Mobile Cybersecurity Incident Update (Aug. 16, 2021) https://www.t-
     mobile.com/news/network/cybersecurity-incident-update-august-2021 (last visited Sept. 10, 2021).
22
     9
        Press Release, T-Mobile, T‑Mobile Shares Updated Information Regarding Ongoing Investigation into
23   Cyberattack (Aug, 17, 2021) https://www.t-mobile.com/news/network/additional-information-regarding-2021-
     cyberattack-investigation (last visited on Sept. 10, 2021).
     10
        Id.
24

                                                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                      1200 Fifth Avenue, Suite 1700
     COMPLAINT- 10                                                                      Seattle, Washington 98101
                                                                                  TEL. 206.682.5600 • FAX 206.682.2992
              Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 11 of 47




 1   million current postpaid customer accounts were accessed, and an additional 667,000 former T-

 2   Mobile customer accounts were accessed. 11 T-Mobile also revealed that in addition to phone

 3   numbers, IMEI and IMSI information, the typical identifier numbers associated with a mobile

 4   phone, were also compromised. 12

 5            51.        Numerous online resources confirm that the personal customer information stolen

 6   from T-Mobile is available for sale.        13


 7   T-Mobile’s Lax Security Measures

 8            52.        According to reporting by the Wall Street Journal, T-Mobile’s security protocols

 9   were weak and offered an easy path for a hacker to access T-Mobile’s records. Specifically, the

10   hacker who is taking responsibility for breaking into T-Mobile’s systems said that T-Mobile’s

11   “lax security eased his path into a cache of records with personal details on more than 50 million

12   people and counting.” 14 The hacker stated, “I was panicking because I had access to something

13   big . . .Their security is awful.” 15

14            53.        The Wall Street Journal referenced messages by the hacker who says he had

15   simply scanned T-Mobile’s known internet addresses for weak spots using a simple tool available

16   to the public. 16

17

18

19   11
        Id.
     12
        Id.
20   13
        See, e.g., T-Mobile: Hackers Accessed Data on More Than 53 Million People, PC MAG (Aug. 27, 2021)
     https://www.pcmag.com/news/t-mobile-reportedly-investigates-data-breach-affecting-up-to-100-million (last
21   visited Sept. 10, 2021) (reporting that the hacker asked for 6 Bitcoin, which is worth roughly $276,000, in
     exchange for the SSNs and driver's license information of 30 million people and that the rest of the data is being
     sold privately rather than being made publicly available.)
22   14
        T-Mobile Hacker Who Stole Data on 50 Million Customers: ‘Their Security Is Awful’, THE WALL STREET
     JOURNAL, https://www.wsj.com/articles/t-mobile-hacker-who-stole-data-on-50-million-customers-their-security-
23   is-awful-11629985105# (last visited on September 10, 2021).
     15
        Id.
     16
        Id.
24

                                                                                        TOUSLEY BRAIN STEPHENS PLLC
                                                                                          1200 Fifth Avenue, Suite 1700
     COMPLAINT- 11                                                                          Seattle, Washington 98101
                                                                                      TEL. 206.682.5600 • FAX 206.682.2992
              Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 12 of 47




 1           54.      This is not the first time T-Mobile’s inadequate data security measures were the

 2   cause of a data breach. For example, in 2018, hackers accessed personal information for roughly

 3   two million T-Mobile customers that included names, addresses, and account numbers, and in

 4   2019, some of T-Mobile’s prepaid customers were affected by a breach that also accessed names,

 5   addresses, and account numbers. 17 A March 2020 breach exposed certain T-Mobile customers’

 6   financial information, Social Security numbers, and other account information. 18 In December

 7   2020, T-Mobile discovered another data breach in which hackers accessed customer proprietary

 8   network information and undisclosed call related information for hundreds of thousands of

 9   customers. 19 Additionally, in February 2021, T-Mobile notified customers that cyberthieves

10   gained access to customer account information, including full names, addresses, email addresses,

11   account numbers, Social Security numbers, account PINs, account security questions and

12   answers, dates of birth, and plan information. 20

13           55.      Several cybersecurity experts said the Data Breach and the previous breaches

14   show that the carrier’s defenses need improvement. 21 Many of the records reported stolen were

15   from prospective clients or former customers. 22 Glenn Gerstell, a former general counsel for the

16

17
     17
        T-Mobile investigating report of customer data breach that reportedly involves 100 million people, THE VERGE
18   (Aug. 15, 2021) https://www.theverge.com/2021/8/15/22626270/t-mobile-investigating-report-customer-data-
     breach (last visited on Sept. 10, 2021).
19   18
        Id.
     19
        Second Data Breach in 2020 for T-Mobile Exposed Customer and Call-Related Information of 200,000
     Subscribers, CPO MAGAZINE (Jan. 11, 2021) https://www.cpomagazine.com/cyber-security/second-data-breach-
20   in-2020-for-t-mobile-exposed-customer-and-call-related-information-of-200000-subscribers/ (last visited on Sept.
     10, 2021).
21   20
        T-Mobile discloses data breach after SIM swapping attacks, BLEEPING COMPUTER (Feb. 26, 2021)
     https://www.bleepingcomputer.com/news/security/t-mobile-discloses-data-breach-after-sim-swapping-attacks/
22   (last visited Sept. 10, 2021).
     21
        T-Mobile Hacker Who Stole Data on 50 Million Customers: ‘Their Security Is Awful’, THE WALL STREET
     JOURNAL (Aug. 27, 2021) https://www.wsj.com/articles/t-mobile-hacker-who-stole-data-on-50-million-
23   customers-their-security-is-awful-11629985105# (last visited Sept. 10, 2021).
     22
        Id.
24

                                                                                      TOUSLEY BRAIN STEPHENS PLLC
                                                                                        1200 Fifth Avenue, Suite 1700
     COMPLAINT- 12                                                                        Seattle, Washington 98101
                                                                                    TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 13 of 47




 1   National Security Agency stated, “[t]hat to me does not sound like good data management

 2   practices.” 23

 3           56.      Despite these prior breaches, T-Mobile failed to adopt adequate protective

 4   measures to ensure that consumers’ Private Information would not be improperly accessed.

 5   The Data Breach Harmed Customers and Putative Class Members

 6           57.      Plaintiffs and Class members suffered actual injury from having their Private

 7   Information compromised as a result of the data breach including, but not limited to: (a) damage

 8   to and diminution in the value of their Private Information, a form of property that T-Mobile

 9   obtained from Plaintiffs and Class members; (b) violation of their privacy rights; (c) imminent

10   and impending injury arising from the increased risk of identity theft and fraud; and (d) time and

11   resources spent mitigating the harm.

12           58.      When a hacker is able to access a person’s Private Information, they can use it to

13   commit a whole host of cybercrimes. These cybercrimes are rising at an exponential rate, as

14   shown in the FBI’s Internet Crime Complaint statistics chart below 24:

15

16

17

18

19

20

21

22
     23
23     Id.
     24
       Internet Crime Report 2021, Federal Bureau of Investigation
     https://www.ic3.gov/Media/PDF/AnnualReport/2020_IC3Report.pdf (last visited Sept. 10, 2021).
24

                                                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                    1200 Fifth Avenue, Suite 1700
     COMPLAINT- 13                                                                    Seattle, Washington 98101
                                                                                TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 14 of 47




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14           59.     To emphasize the large-scale impact of cybercrime, a study released in February

15   2018 by McAfee and the think tank Center for Strategic and International Studies shows that

16   worldwide, cybercrime costs an estimated $600 billion USD a year. This increased from $500

17   billion USD in 2014. The new estimate amounts to 0.8 percent of global gross domestic

18   product. 25

19           60.     Plaintiffs and Class members are at risk for identity theft in its myriad forms,

20   potentially for the remainder of their lives.

21           61.     Identity thieves can use the Private Information to harm Plaintiffs and Class

22

23   25
       The Cost of Cybercrime, INTERNET SOCIETY (Feb. 23, 2018) https://internetsociety.org/blog/2018/02/the-
     cost-of-cybercrime/ (last visited on Sept. 10, 2021).
24

                                                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1200 Fifth Avenue, Suite 1700
     COMPLAINT- 14                                                                   Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 15 of 47




 1   members through embarrassment, blackmail, or harassment in person or online, or to commit

 2   other types of fraud including, but not limited to, obtaining ID cards or driver’s licenses,

 3   fraudulently obtaining tax returns and refunds, obtaining government benefits, and/or opening

 4   financial accounts.

 5          62.     In addition to the losses that result when identity thieves fraudulently open

 6   accounts or misuse existing accounts, individual victims often suffer indirect financial costs,

 7   including the costs incurred in both civil litigation initiated by creditors and in overcoming the

 8   many obstacles they face in obtaining or retaining credit.

 9          63.     In addition to out-of-pocket expenses that can reach thousands of dollars for the

10   victims of new account identity theft, and the emotional toll identity theft can take, some victims

11   have to spend what can be a considerable amount of time to repair the damage caused by the

12   identity thieves. Victims of new account identity theft, for example, must correct fraudulent

13   information in their credit reports and monitor their reports for future inaccuracies, close existing

14   bank accounts and open new ones, and dispute charges with individual creditors.

15          64.     The problems associated with identity theft are exacerbated by the fact that many

16   identity thieves will wait years before attempting to use the Private Information they have

17   obtained. Indeed, to protect themselves, Class members will need to remain vigilant against

18   unauthorized data use for years and decades to come.

19          65.     Once stolen, the Private Information can be used in several different ways. One

20   of the most common is that it is offered for sale on the “dark web,” a heavily encrypted part of

21   the Internet that makes it difficult for authorities to detect the location or owners of a website.

22   The dark web is not indexed by normal search engines such as Google and is only accessible

23   using a Tor browser (or similar tool), which aims to conceal users’ identities and online activity.

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 15                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 16 of 47




 1   The dark web is notorious for hosting marketplaces selling illegal items such as weapons, drugs,

 2   and personal identifying information. Websites appear and disappear quickly, making it a very

 3   dynamic environment.

 4          66.     Once someone buys Private Information, it is then used to gain access to different

 5   areas of the victim’s digital life, including bank accounts, social media, and credit card details.

 6   During that process, other sensitive data may be harvested from the victim’s accounts, as well as

 7   from those belonging to family, friends, and colleagues.

 8          67.     Further, an individual’s Private Information has market value and there are

 9   markets for that Private Information. For example, data collection companies, credit reporting

10   companies, and companies that engage in targeted advertising are all willing to pay money to

11   obtain, directly or indirectly, Private Information from individuals. Indeed, many email and

12   social media service providers require their users to consent to having their information scanned

13   and recorded for selling that information to advertisers. But, the theft of that Private Information

14   and unauthorized sale of it on the “dark web” diminishes its legitimate market value.

15                                 CLASS ACTION ALLEGATIONS

16          68.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

17   lawsuit on behalf of themselves and the following proposed Nationwide Class, defined as

18   follows:

19                  All current, former, and prospective T-Mobile customers residing in the United
                    States whose private information was compromised in the Data Breach announced
20                  by T-Mobile on or about August 16, 2021 (the “Nationwide Class”).

21          69.     The California Subclass is defined as follows:

22                  All current, former, and prospective T-Mobile customers residing in California
                    whose Private Information was compromised in the Data Breach announced by
23                  T-Mobile on or about August 16, 2021 (the “California Subclass”).

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 16                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
         Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 17 of 47




 1       70.   The Florida Subclass is defined as follows:

 2             All current, former, and prospective T-Mobile customers residing in Florida
               whose Private Information was compromised in the Data Breach announced by
 3             T-Mobile on or about August 16, 2021 (the “Florida Subclass”).

 4       71.   The Idaho Subclass is defined as follows:

 5             All current, former, and prospective T-Mobile customers residing in Idaho whose
               Private Information was compromised in the Data Breach announced by T-Mobile
 6             on or about August 16, 2021 (the “Idaho Subclass”).

 7       72.   The Illinois Subclass is defined as follows:

 8             All current, former, and prospective T-Mobile customers residing in Illinois
               whose Private Information was compromised in the Data Breach announced by
 9             T-Mobile on or about August 16, 2021 (the “Illinois Subclass”).

10       73.   The New York Subclass is defined as follows:

11             All current, former, and prospective T-Mobile customers residing in New York
               whose Private Information was compromised in the Data Breach announced by
12             T-Mobile on or about August 16, 2021 (the “New York Subclass”).

13       74.   The North Carolina Subclass is defined as follows:

14             All current, former, and prospective T-Mobile customers residing in North
               Carolina whose Private Information was compromised in the Data Breach
15             announced by T-Mobile on or about August 16, 2021 (the “North Carolina
               Subclass”).
16
         75.   The Texas Subclass is defined as follows:
17
               All current, former, and prospective T-Mobile customers residing in Texas whose
18             Private Information was compromised in the Data Breach announced by T-Mobile
               on or about August 16, 2021 (the “Texas Subclass”).
19
         76.   The West Virginia Subclass is defined as follows:
20
               All current, former, and prospective T-Mobile customers residing in West
21             Virginia whose Private Information was compromised in the Data Breach
               announced by T-Mobile on or about August 16, 2021 (the “West Virginia
22             Subclass”).

23       77.   Excluded from the Class are T-Mobile and any entities in which T-Mobile or its

24

                                                                      TOUSLEY BRAIN STEPHENS PLLC
                                                                        1200 Fifth Avenue, Suite 1700
     COMPLAINT- 17                                                        Seattle, Washington 98101
                                                                    TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 18 of 47




 1   subsidiaries or affiliates have a controlling interest; T-Mobile’s officers, agents, and employees;

 2   the judicial officers to whom this action is assigned; and any member of the Court’s staff and

 3   immediate families.

 4          78.      Numerosity: The members of the Class are so numerous that joinder of all

 5   members would be impracticable. Plaintiffs reasonably believe that the Class includes millions

 6   of individuals. As such, Class members are so numerous that joinder of all members is

 7   impractical. The names and addresses of Class members are identifiable through documents

 8   maintained by T-Mobile.

 9          79.      Commonality and Predominance: This action involves common questions of

10   law or fact, which predominate over any questions affecting individual Class members,

11   including:

12                a. Whether T-Mobile engaged in the wrongful conduct alleged herein;

13                b. Whether T-Mobile’s inadequate data security measures were a cause of the Data

14                   Breach;

15                c. Whether T-Mobile owed a legal duty to Plaintiffs and the other Class members to

16                   exercise due care in collecting, storing, and safeguarding their Private

17                   Information;

18                d. Whether T-Mobile negligently or recklessly breached legal duties owed to

19                   Plaintiffs and the other class members to exercise due care in collecting, storing,

20                   and safeguarding their Private Information;

21                e. Whether Plaintiffs and the Class are at an increased risk for identity theft because

22                   of the Data Breach;

23

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 18                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 19 of 47




 1                 f. Whether Plaintiffs and the Class have suffered a decrease in the value of their

 2                    Private Information because of the Data Breach;

 3                 g. Whether Plaintiffs and the other Class members are entitled to actual, statutory,

 4                    or other forms of damages, and other monetary relief; and

 5                 h. Whether Plaintiffs and the other Class members are entitled to equitable relief,

 6                    including, but not limited to, injunctive relief and restitution.

 7           80.      These issues not only predominate, but they are also matters appropriate for issue

 8   certification under Rule 23(c)(4).

 9           81.      T-Mobile engaged in a common course of conduct giving rise to the legal rights

10   sought to be enforced by Plaintiffs individually and on behalf of the other Class members. Similar

11   or identical statutory and common law violations, business practices, and injuries are involved.

12   Individual questions, if any, pale by comparison, in both quantity and quality, to the numerous

13   questions that dominate this action.

14           82.      Typicality: Plaintiffs’ claims are typical of the claims of the other Class members

15   because, among other things, Plaintiffs and the other Class members were injured through the

16   substantially uniform misconduct by T-Mobile. Plaintiffs are advancing the same claims and

17   legal theories on behalf of themselves and all other Class members, and there are no defenses

18   that are unique to Plaintiffs.

19           83.      Adequacy of Representation: Plaintiffs are adequate representatives of the Class

20   because their interests do not conflict with the interests of the other class members they seek to

21   represent; they have retained counsel competent and experienced in complex class action

22   litigation, and Plaintiffs will prosecute this action vigorously. The Class’s interests will be fairly

23   and adequately protected by Plaintiffs and their counsel.

24

                                                                               TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1200 Fifth Avenue, Suite 1700
     COMPLAINT- 19                                                                 Seattle, Washington 98101
                                                                             TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 20 of 47




 1          84.     Superiority: A class action is superior to any other available means for the fair

 2   and efficient adjudication of this controversy, and no unusual difficulties are likely to be

 3   encountered in the management of this matter as a class action. The damages, harm, or other

 4   financial detriment suffered individually by Plaintiffs and the other Class members are relatively

 5   small compared to the burden and expense that would be required to litigate their claims on an

 6   individual basis against T-Mobile, making it impracticable for class members to individually

 7   seek redress for T-Mobile’s wrongful conduct. Even if Class members could afford individual

 8   litigation, the court system could not. Individualized litigation would create a potential for

 9   inconsistent or contradictory judgments and increase the delay and expense to all parties and the

10   court system. By contrast, the class action device presents far fewer management difficulties and

11   provides the benefits of single adjudication, economies of scale, and comprehensive supervision

12   by a single court.

13                                           COUNT I
                                          NEGLIGENCE
14           (On Behalf of the Nationwide Class or Alternatively State-Specific Subclasses)

15          85.     Plaintiffs re-allege and incorporate by reference herein all the allegations

16   contained above.

17          86.     T-Mobile owed a duty to Plaintiffs and the other Class members to exercise

18   reasonable care in safeguarding and protecting their Private Information that was in its possession

19   from being compromised, lost, stolen, misused, or disclosed to unauthorized parties. This duty

20   included, among other things, designing, maintaining, and testing Defendant’s security systems

21   to ensure that Plaintiffs’ and the other Class members’ Private Information was adequately

22   secured and protected. Defendant further had a duty to implement processes that would detect a

23   breach of their security system in a timely manner.

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 20                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 21 of 47




 1          87.     By being entrusted by Plaintiffs and the Class to safeguard their Private

 2   Information, T-Mobile had a special relationship with Plaintiffs and the Class. Plaintiffs and the

 3   Class provided their Private Information to T-Mobile with the understanding that it would take

 4   appropriate measures to protect it and would inform Plaintiffs and the Class of any breaches or

 5   other security concerns that might call for action by Plaintiffs and the Class. But, T-Mobile did

 6   not. T-Mobile knew its data security was inadequate.

 7          88.     T-Mobile breached the duties owed to Plaintiff and Class Members and thus was

 8   negligent. T-Mobile breached these duties by, among other things, failing to: (a) exercise

 9   reasonable care and implement adequate security systems, protocols and practices sufficient to

10   protect the Private Information of Plaintiffs and Class Members; (b) detect the breach while it

11   was ongoing; (c) maintain security systems consistent with industry standards; and (d) disclose

12   that Plaintiffs’ and Class members’ Private Information in T-Mobile’s possession had been or

13   was reasonably believed to have been, stolen or compromised.

14          89.     But for T-Mobile’s wrongful and negligent breach of the duties owed to Plaintiffs

15   and the other Class members, their Private Information would not have been compromised,

16   stolen, viewed, and potentially sold by unauthorized persons.

17          90.     The injury and harm suffered by Plaintiffs and the other Class members was the

18   reasonably foreseeable result of T-Mobile’s failure to exercise reasonable care in safeguarding

19   and protecting Plaintiffs’ and the other Class members’ Private Information. T-Mobile knew or

20   should have known that their systems and technologies for processing and securing Plaintiffs’

21   and the other Class members’ Private Information had security vulnerabilities.

22          91.     As a result of Defendant’s negligence, Plaintiffs and the other Class members

23   have been harmed and have suffered damages including, but not limited to: damages arising from

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 21                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 22 of 47




 1   identity theft and fraud; out-of-pocket expenses associated with procuring identity protection and

 2   restoration services; increased risk of future identity theft and fraud, and the costs associated

 3   therewith; and time spent monitoring, addressing, and correcting the current and future

 4   consequences of the Data Breach.

 5                                              COUNT II
                                      NEGLIGENCE PER SE
 6
             (On Behalf of the Nationwide Class or Alternatively State-Specific Subclasses)
 7
            92.     Plaintiffs re-allege and incorporate by reference herein all the allegations
 8
     contained above.
 9
            93.     Section 5 of the FTC Act, 15 U.S.C. 45, prohibits “unfair . . . practices in or
10
     affecting commerce” including, as interpreted and enforced by the FTC, the unfair act or practice
11
     by T-Mobile of failing to use reasonable measures to protect Plaintiffs’ and Class members’
12
     Private Information. Various FTC publications and orders also form the basis of T-Mobile’s duty.
13
            94.     T-Mobile violated Section 5 of the FTC Act (and similar state statutes) by failing
14
     to use reasonable measures to protect Plaintiffs’ and Class members’ Private Information and not
15
     complying with industry standards.
16
            95.     T-Mobile’s conduct was particularly unreasonable given the nature and amount
17
     of Private Information obtained and stored and the foreseeable consequences of a data breach on
18
     T-Mobile’s systems.
19
            96.     T-Mobile’s violation of Section 5 of the FTC Act (and similar state statutes)
20
     constitutes negligence per se.
21
            97.     Class members are consumers within the class of persons Section 5 of the FTC
22
     Act (and similar state statutes) were intended to protect.
23

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 22                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 23 of 47




 1          98.     Moreover, the harm that has occurred is the type of harm the FTC Act (and similar

 2   state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty enforcement

 3   actions against businesses which, as a result of their failure to employ reasonable data security

 4   measures and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiffs

 5   and Class members.

 6          99.     As a result of Defendant’s negligence, Plaintiffs and the other Class members

 7   have been harmed and have suffered damages including, but not limited to: damages arising from

 8   identity theft and fraud; out-of-pocket expenses associated with procuring identity protection and

 9   restoration services; increased risk of future identity theft and fraud, and the costs associated

10   therewith; and time spent monitoring, addressing and correcting the current and future

11   consequences of the Data Breach.

12                                          COUNT III
                               BREACH OF IMPLIED CONTRACT
13           (On Behalf of the Nationwide Class or Alternatively State-Specific Subclasses)

14          100.    Plaintiffs re-allege and incorporate by reference herein all the allegations

15   contained above.

16          101.    Plaintiffs and Class members entered into an implied contract with T-Mobile

17   when they sought or obtained services from T-Mobile, or otherwise provided Private Information

18   to T-Mobile.

19          102.    As part of these transactions, T-Mobile agreed to safeguard and protect the Private

20   Information of Plaintiffs and Class members.

21          103.    Plaintiffs and Class members entered into implied contracts with the reasonable

22   expectation that T-Mobile’s data security practices and policies were reasonable and consistent

23   with industry standards. Plaintiffs and Class members believed that T-Mobile would use part of

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 23                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 24 of 47




 1   the monies paid to T-Mobile under the implied contracts to fund adequate and reasonable data

 2   security practices.

 3          104.      Plaintiffs and Class members would not have provided and entrusted their Private

 4   Information to T-Mobile or would have paid less for T-Mobile’s services in the absence of the

 5   implied contract or implied terms between them and T-Mobile. The safeguarding of the Private

 6   Information of Plaintiffs and Class members was critical to realize the intent of the parties.

 7          105.      Plaintiffs and Class members fully performed their obligations under the implied

 8   contacts with T-Mobile.

 9          106.      T-Mobile breached its implied contracts with Plaintiffs and Class members to

10   protect their Private Information when it: (1) failed to have security protocols and measures in

11   place to protect that information; and (2) disclosed that information to unauthorized third parties.

12                                 COUNT IV
     VIOLATION OF THE CALIFORNIA CONSUMER PRIVACY ACT (“CCPA”), Cal.
13                            Civ. Code 1798.150
                       (On Behalf of the California Subclass)
14
            107.      Plaintiffs re-allege and incorporate by reference herein all the allegations
15
     contained above.
16
            108.      Plaintiff Glinoga asserts this claim on behalf of the California Subclass.
17
            109.      T-Mobile collects consumers’ personal information as defined in Cal. Civ. Code
18
     Sec. 1798.140.
19
            110.      Defendant violated Sec. 1798.150 of the CCPA by failing to prevent Plaintiff
20
     Glinoga’s and Class members’ Private Information from unauthorized access and exfiltration,
21
     theft, or disclosure as a result of Defendant’s violations of its duty to implement and maintain
22
     reasonable security procedures and practices appropriate to the nature of the information.
23
            111.      Defendant at all relevant times had a duty to implement and maintain reasonable
24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 24                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 25 of 47




 1   security procedures and practices to protect Plaintiff’s and Class members’ Private Information.

 2   As detailed herein, Defendant failed to do so. As a direct and proximate result of Defendant’s

 3   acts, Plaintiff Glinoga’s and California Subclass members’ Private Information, including social

 4   security numbers, phone numbers, names, addresses, unique IMEI numbers, and driver’s license

 5   information, was subjected to unauthorized access and exfiltration, theft, or disclosure.

 6          112.    Plaintiff Glinoga and California Subclass members seek injunctive or other

 7   equitable relief to ensure Defendant hereinafter adequately safeguards customers’ Private

 8   Information by implementing reasonable security procedures and practices. Such relief is

 9   particularly important because Defendant continues to hold customers’ Private Information,

10   including Plaintiff Glinoga’s and California Subclass members’ Private Information. Plaintiff

11   Glinoga and California Subclass members have an interest in ensuring that their Private

12   Information is reasonably protected, and Defendant has demonstrated a pattern of failing to

13   adequately safeguard this information.

14          113.    Pursuant to Cal. Civ. Code Sec. 1798.150, on September 8, 2021, Plaintiff mailed

15   a CCPA notice letter to Defendant, detailing the specific provisions of the CCPA that T-Mobile

16   violated. If Defendant cannot cure within 30 days, then Plaintiff intends to promptly amend this

17   Complaint to seek statutory damages as permitted by the CCPA.

18                                  COUNT V
     VIOLATION OF THE UNFAIR COMPETITION LAW, BUSINESS & PROFESSIONS
19                            CODE § 17200, et seq.
                        (On Behalf of the California Subclass)
20

21          114.    Plaintiffs re-allege and incorporate by reference herein all the allegations

22   contained above.

23          115.    Plaintiff Glinoga asserts this claim on behalf of the California Subclass.

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 25                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 26 of 47




 1          116.    California’s Unfair Competition Law, California Business & Professions Code §

 2   17200, et seq. (the “UCL”) provides that unfair practices include, but are not limited to, “any

 3   unlawful, unfair or fraudulent business act[s] or practice[s].”

 4          117.    Defendant engaged in activities that constitute unlawful, unfair and fraudulent

 5   business practices prohibited by the UCL.

 6          118.    Defendant knew or should have known that its failure to implement and maintain

 7   reasonable security procedures and practices to protect Plaintiff Glinoga’s and the other

 8   California Subclass members’ Private Information was unlawful, unfair, and fraudulent.

 9   Defendant willfully ignored the clear and present risk of a security breach of their systems and

10   failed to implement and maintain reasonable security measures to prevent, detect, and mitigate

11   the Data Breach. Defendant benefitted from not taking preventative measures and implementing

12   adequate security measures that would have prevented, detected, and mitigated the Data Breach.

13          119.    Defendant’s conduct is unlawful because it violates the statutes referenced herein,

14   and constitutes negligence and negligence per se.

15          120.    Defendant’s conduct was unfair because it violates established public policy

16   established by the FTC and California law governing the security and privacy of consumers’

17   personal information. Defendant’s conduct is also immoral, unethical, oppressive or

18   unscrupulous and causes injury to consumers that outweighs its benefits. Any benefit to

19   consumers of Defendant’s services is outweighed by the harm to consumers of the disclosure of

20   their Private Information. Consumers could not have avoided this harm themselves.

21          121.    Plaintiff Glinoga and the other California Subclass members have suffered actual

22   damages including identity theft, improper disclosure of their Private Information, lost value of

23   their Private Information, and lost time and money incurred to mitigate and remediate the effects

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 26                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 27 of 47




 1   of the Data Breach.

 2          122.    Plaintiff Glinoga’s and the other California Subclass members’ injuries were

 3   proximately caused by Defendant’s violations of the UCL. Defendant acted with reckless

 4   indifference toward the rights of others, such that an award of punitive damages is warranted.

 5          123.    Plaintiff Glinoga and the other California Subclass members are also entitled to

 6   injunctive relief in the form of deletion and destruction of data, greater security practices and

 7   protocols, and training and compliance with industry standards governing data security.

 8                                 COUNT VI
     VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT, Cal. Civ.
 9                            Code §§ 1750, et seq.
                       (On Behalf of the California Subclass)
10

11          124.    Plaintiffs re-allege and incorporate by reference herein all the allegations

12   contained above.

13          125.    Plaintiff Glinoga asserts this claim on behalf of the California Subclass.

14          126.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”)

15   is a comprehensive statutory scheme that is to be liberally construed to protect consumers against

16   unfair and deceptive business practices in connection with the conduct of businesses providing

17   goods, property or services to consumers primarily for personal, family, or household use.

18          127.    T-Mobile is a “person” as defined by Civil Code §§ 1761(c) and 1770 and has

19   provided “services” as defined by Civil Code §§ 1761(b) and 1770.

20          128.    Plaintiff Glinoga and the California Subclass are “consumers” as defined by Civil

21   Code §§ 1761(d) and 1770 and have engaged in a “transaction” as defined by Civil Code §§

22   1761(e) and 1770.

23          129.    T-Mobile violated the CLRA by way of Civil Code § 1770(a)(5). In particular,

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 27                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 28 of 47




 1   T-Mobile represented (and continues to represent) that its services have benefits and

 2   characteristics which they do not have – mainly that T-Mobile has adequate data security

 3   practices to ensure that consumers’ Private Information is safe and secure from unauthorized

 4   disclosure.

 5          130.     T-Mobile is aware that this misrepresentation, which is a significant factor for its

 6   commercial success, is false and misleading.

 7          131.     Plaintiff Glinoga and Members of the California Subclass seek injunctive or other

 8   equitable relief to ensure that T-Mobile hereafter adequately safeguards Private Information by

 9   implementing reasonable security procedures and practices. This relief is important because T-

10   Mobile still holds Private Information related to Plaintiff Glinoga and Members of the California

11   Subclass. Plaintiff Glinoga and California Subclass members have an interest in ensuring that

12   their Private Information is reasonably protected.

13          132.     Pursuant to Cal. Civ. Code § 1782, on September 8, 2021, Plaintiff Glinoga

14   mailed T-Mobile notice in writing, via U.S. certified mail, return receipt requested, of the

15   particular violations of Cal. Civ. Code § 1770 of the CLRA and demand that it rectify the actions

16   described above. If T-Mobile fails to take the actions demanded to rectify their violations of the

17   CLRA, Plaintiff Glinoga will amend his complaint seek damages and attorneys’ fees as allowed

18   by the CLRA.

19                                       COUNT VII
                   VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
20                      PRACTICE ACT (“FDUTPA”), Fla. Stat. § 501.201, et seq.
                               (On Behalf of the Florida Subclass)
21
            133.     Plaintiffs re-allege and incorporate by reference herein all the allegations
22
     contained above.
23
            134.     Plaintiff James Smith asserts this claim on behalf of the Florida Subclass.
24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 28                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 29 of 47




 1          135.    FDUTPA prohibits “unfair methods of competition, unconscionable acts or

 2   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

 3   Fla. Stat. § 501.204.

 4          136.    T-Mobile engaged in the conduct alleged in this Complaint through transactions

 5   in and involving trade and commerce. Mainly, the Data Breach occurred through the use of the

 6   internet, an instrumentality of interstate commerce.

 7          137.    While engaged in trade or commerce, T-Mobile violated the FDUTPA,

 8   including, among other things, by: (1) failing to implement and maintain appropriate and

 9   reasonable security procedures and practices to safeguard and protect the Private Information of

10   the Florida Subclass; (2) failing to disclose that its computer systems and data security

11   practices were inadequate to safeguard and protect the Private Information of the Florida

12   Subclass; and (3) failing to disclose the data breach in a timely and accurate manner in violation

13   of Fla. Stat. § 501.171.

14          138.    T-Mobile knew or should have known that its computer systems and security

15   practices were inadequate to safeguard Plaintiff Smith’s and the Florida Subclass’ Private

16   Information entrusted to it, and that risk of a data breach or theft was likely.

17          139.    T-Mobile should have disclosed this information because T-Mobile was in a

18   superior position to know the true facts related to its defective data security.

19          140.    T-Mobile’s failures constitute false and misleading representations, which have

20   the capacity, tendency, and effect of deceiving or misleading consumers, including the Florida

21   Subclass members, regarding the security of T-Mobile’s network and aggregation of Private

22   Information.

23          141.    These representations upon which consumers, including the Florida Subclass

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 29                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 30 of 47




 1   Members, relied were material representations and consumers relied on those representations to

 2   their detriment.

 3             142.   T-Mobile’s actions constitute unconscionable, deceptive, or unfair acts or

 4   practices because, as alleged herein, T-Mobile engaged in immoral, unethical, oppressive, and

 5   unscrupulous activities that are and were substantially injurious to T-Mobile’s customers,

 6   including Florida Subclass members.

 7             143.   In committing the acts alleged above, T-Mobile engaged in unconscionable,

 8   deceptive, and unfair acts and practices by omitting, failing to disclose, or inadequately disclosing

 9   to past, current, and future customers, including the Florida Subclass members, that it did not

10   follow industry best practices for the collection, use, and storage of the Private Information.

11             144.   As a direct and proximate result of T-Mobile’s unlawful practices and acts,

12   Plaintiff Smith and Florida Subclass members have been harmed and have suffered damages

13   including, but not limited to: damages arising from identity theft and fraud; out-of-pocket

14   expenses associated with procuring identity protection and restoration services; increased risk of

15   future identity theft and fraud, and the costs associated therewith; and time spent monitoring,

16   addressing and correcting the current and future consequences of the Data Breach.

17             145.   As a direct and proximate result of T-Mobile’s unconscionable, unfair, and

18   deceptive acts and omissions, Plaintiff Smith’s and Florida Subclass members’ Private

19   Information was disclosed to third parties without authorization, causing and will continue to

20   cause Plaintiffs and Florida Subclass members damages. Accordingly, Plaintiff Smith and

21   Florida Subclass Members are entitled to recovery actual damages, an order providing

22   declaratory and injunctive relief, and reasonable attorneys’ fees and costs, to the extent permitted

23   by law.

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 30                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 31 of 47




 1                                    COUNT VIII
                   VIOLATION OF IDAHO CONSUMER PROTECTION ACT,
 2                             Idaho Code §§ 48-601, et seq.
                              (On Behalf of the Idaho Subclass)
 3
            146.    Plaintiffs re-allege and incorporate by reference herein all the allegations
 4
     contained above.
 5
            147.    Plaintiff Jennifer Stephens asserts this claim on behalf of the Idaho Subclass.
 6
            148.    T-Mobile is a “person” as defined by Idaho Code § 48-602(1).
 7
            149.    T-Mobile’s conduct as alleged herein pertained to “goods” and “services” as
 8
     defined by Idaho Code § 48-602(6) and (7).
 9
            150.    T-Mobile advertised, offered, or sold goods or services in Idaho and engaged in
10
     trade or commerce directly or indirectly affecting the people of Idaho.
11
            151.    T-Mobile engaged in unfair and deceptive acts or practices, and unconscionable
12
     acts and practices, in the conduct of trade and commerce with respect to the sale and
13
     advertisement of goods and services, in violation of Idaho Code §§ 48-603 including:
14
                a. Representing that goods or services have sponsorship, approval, characteristics,
15
                    ingredients, uses, benefits, or quantities that they do not have;
16
                b. Representing that goods or services are of a particular standard, quality, or
17
                    grade, if they are of another; and
18
                c. Advertising goods or services with intent not to sell them as advertised.
19
            152.    T-Mobile’s false, misleading, and deceptive acts and practices include:
20
                a. Failing to implement and maintain reasonable security and privacy measures to
21
                    protect Plaintiff Stephens’s and Idaho Subclass members’ Private Information,
22
                    which was a direct and proximate cause of the Data Breach;
23
                b. Failing to identify foreseeable security and privacy risks, remediate identified
24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 31                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 32 of 47




 1                  security and privacy risks, and adequately improve security and privacy

 2                  measures following previous cybersecurity incidents, which was a direct and

 3                  proximate cause of the Data Breach; and

 4               c. Failing to comply with common law and statutory duties pertaining to the

 5                  security and privacy of Plaintiff Stephens’s and Idaho Subclass members’

 6                  Private Information.

 7          153.    T-Mobile’s representations and omissions were material because they were likely

 8   to deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

 9   protect the confidentiality of consumers’ Private Information.

10          154.    T-Mobile intended to mislead Plaintiff Stephens and Idaho Subclass members and

11   induce them to rely on its misrepresentations and omissions. T-Mobile knew its representations

12   and omissions were false.

13          155.    T-Mobile acted intentionally, knowingly, and maliciously to violate Idaho’s

14   Consumer Protection Act, and recklessly disregarded Plaintiff Stephens’ and Idaho Subclass

15   members’ rights. T-Mobile’s numerous past data breaches put it on notice that its security and

16   privacy protections were inadequate.

17          156.    As a direct and proximate result of T-Mobile’s unfair, deceptive, and

18   unconscionable conduct, Plaintiff Stephens and Idaho Subclass members have been harmed and

19   have suffered damages including, but not limited to: damages arising from identity theft and

20   fraud; out-of-pocket expenses associated with procuring identity protection and restoration

21   services; increased risk of future identity theft and fraud, and the costs associated therewith; and

22   time spent monitoring, addressing and correcting the current and future consequences of the Data

23   Breach.

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 32                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 33 of 47




 1          157.    Plaintiff Stephens and Idaho Subclass members seek all monetary and

 2   nonmonetary relief allowed by law, including damages, punitive damages, injunctive relief,

 3   costs, and attorneys’ fees.

 4                                   COUNT IX
     VIOLATION OF THE ILLINOIS’ CONSUMER FRAUD AND DECEPTIVE BUSINESS
 5              PRACTICES ACT, 815 ILCS 505/1, et seq. (the “ICFA”)
                          (On Behalf of the Illinois Subclass)
 6
            158.    Plaintiffs re-allege and incorporate by reference herein all the allegations
 7
     contained above.
 8
            159.    Plaintiff Charles Popp asserts this claim on behalf of the Illinois Subclass.
 9
            160.    Plaintiff Popp and the Illinois Subclass are “consumers” as that term is defined in
10
     815 Ill. Comp. Stat. § 505/1(e).
11
            161.    Plaintiff Popp, the Illinois Subclass, and T-Mobile are “persons” as that term is
12
     defined in 815 Ill. Comp. Stat. § 505/1(c).
13
            162.    T-Mobile is engaged in “trade” or “commerce,” including provision of services,
14
     as those terms are defined under 815 Ill. Comp. Stat. § 505/1(f).
15
            163.    T-Mobile engages in the “sale” of “merchandise” (including services) as defined
16
     by 815 Ill. Comp. Stat. § 505/1(b) and (d).
17
            164.    T-Mobile engaged in deceptive and unfair acts and practices, misrepresentation,
18
     and the concealment, suppression, and omission of material facts in connection with the sale and
19
     advertisement of “merchandise” (as defined in the ICFA) in violation of the ICFA, including but
20
     not limited to failing to maintain sufficient security to keep Plaintiff Popp’s and the Illinois
21
     Subclass’ Private Information from being hacked and stolen.
22
            165.    In addition, T-Mobile’s failure to disclose that its computer systems were not
23
     well-protected and that Plaintiff Popp’s and the Illinois Subclass’ Private Information was
24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 33                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 34 of 47




 1   vulnerable and susceptible to intrusion and cyberattacks constitutes deceptive and/or unfair acts

 2   or practices because T-Mobile knew such facts would (a) be unknown to and not easily

 3   discoverable by Plaintiff Popp and the Illinois Subclass; and (b) defeat Plaintiff Popp and the

 4   Illinois Subclass’ ordinary, foreseeable and reasonable expectations concerning the security of

 5   their Private Information on T-Mobile servers.

 6          166.    T-Mobile intended that Plaintiff Popp and the Illinois Subclass rely on its

 7   deceptive and unfair acts and practices, misrepresentations, and the concealment, suppression,

 8   and omission of material facts, in connection with T-Mobile’s offering of goods and services and

 9   incorporating Plaintiff Popp’s and the Illinois Subclass’ Private Information on its servers, in

10   violation of the ICFA.

11          167.    T-Mobile also engaged in unfair acts and practices by failing to maintain the

12   privacy and security of Plaintiff Popp’s and the Illinois Subclass’ Private Information, in

13   violation of duties imposed by and public policies reflected in applicable federal and state laws,

14   resulting in the Data Breach. These unfair acts and practices violated duties imposed by laws

15   including the Federal Trade Commission Act (15 U.S.C. § 45) and similar state laws.

16          168.    T-Mobile’s wrongful practices occurred in the course of trade or commerce.

17          169.    T-Mobile’s wrongful practices were and are injurious to the public interest

18   because those practices were part of a generalized course of conduct on the part of T-Mobile that

19   applied to Plaintiff Popp and all Illinois Subclass members and were repeated continuously

20   before and after T-Mobile obtained sensitive Private Information from Plaintiff Popp and the

21   Illinois Subclass. Plaintiff Popp and the Illinois Subclass were adversely affected by T-Mobile’s

22   conduct and the public was and is at risk as a result thereof.

23          170.    As a result of T-Mobile’s wrongful conduct, Plaintiff Popp and the Illinois

24

                                                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                             1200 Fifth Avenue, Suite 1700
     COMPLAINT- 34                                                             Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 35 of 47




 1   Subclass were injured in that they never would have allowed their Private Information – the value

 2   over which Plaintiff Popp and the Illinois Subclass no longer have control – to be provided to T-

 3   Mobile if they had been told or knew that T-Mobile failed to maintain sufficient security to keep

 4   such data from being breached.

 5             171.   As a direct and proximate result of T-Mobile’s unconscionable, unfair, and

 6   deceptive acts and omissions, Plaintiff Popp’s and Illinois Subclass members’ Private

 7   Information was disclosed to third parties without authorization, causing and will continue to

 8   cause Plaintiff Popp and Illinois Subclass members damages. Accordingly, Plaintiff Popp and

 9   Illinois Subclass members are entitled to recovery of actual damages, an order providing

10   declaratory and injunctive relief, and reasonable attorneys’ fees and costs, to the extent permitted

11   by law.

12                                    COUNT X
         VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW (“GBL”) § 349
13                       (On Behalf of the New York Subclass)

14             172.   Plaintiffs re-allege and incorporate by reference herein all the allegations

15   contained above.

16             173.   Plaintiff Rudolph Winn asserts this claim on behalf of the New York Subclass.

17             174.   T-Mobile engaged in deceptive, unfair, and unlawful trade acts or practices in the

18   conduct of trade or commerce and furnishing of services, in violation of New York’s GBL §

19   349(a), including but not limited to the following:

20                a. T-Mobile misrepresented material facts to Plaintiff Winn and the New York

21                Subclass by representing that it would maintain adequate data privacy and security

22                practices and procedures to safeguard New York Subclass members’ Private

23                Information from unauthorized disclosure, release, data breaches, and theft;

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 35                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 36 of 47




 1              b. T-Mobile misrepresented material facts to Plaintiffs Winn and the New York

 2              Subclass by representing that it did and would comply with the requirements of

 3              federal and state laws pertaining to the privacy and security of Plaintiff Winn’s and

 4              the New York Subclass’ Private Information;

 5              c. T-Mobile omitted, suppressed, and concealed material facts of the inadequacy of

 6              its privacy and security protections for Plaintiff Winn’s and the New York Subclass’

 7              Private Information;

 8              d. T-Mobile engaged in deceptive, unfair, and unlawful trade acts or practices by

 9              failing to maintain the privacy and security of Plaintiff Winn’s and New York

10              Subclass members’ Private Information, in violation of the duties imposed by and

11              public policies reflected in applicable federal and state laws, resulting in the data

12              breach. These unfair acts and practices violated duties imposed by laws including the

13              Federal Trade Commission Act, 15 U.S.C. § 45;

14              e. T-Mobile engaged in deceptive, unfair, and unlawful trade acts or practices by

15              failing to disclose the data breach to the New York Subclass in a timely and accurate

16              manner, contrary to the duties imposed by N.Y. Gen. Bus. Law § 899-aa(2). T-Mobile

17              knew or should have known that its computer systems and data security practices

18              were inadequate to safeguard the New York Subclass Members’ Private Information

19              entrusted to it, and that risk of a data breach or theft was highly likely.

20          175.    T-Mobile should have disclosed this information because it was in a superior

21   position to know the true facts related to the defective data security.

22          176.     T-Mobile’s failure constitutes false and misleading representations, which have

23   the capacity, tendency, and effect of deceiving or misleading consumers (including Plaintiff

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 36                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 37 of 47




 1   Winn and New York Subclass members) regarding the security of T-Mobile’s network and

 2   aggregation of Private Information.

 3          177.    These representations upon which consumers, including the New York Subclass

 4   members, relied were material representations and consumers relied on those representations to

 5   their detriment.

 6          178.    T-Mobile’s conduct is unconscionable, deceptive, and unfair, as it is likely to, and

 7   did, mislead consumers acting reasonably under the circumstances.

 8          179.    As a direct and proximate result of T-Mobile’s unconscionable, unfair, and

 9   deceptive acts and omissions, Plaintiff Winn’s and New York Subclass members’ Private

10   Information was disclosed to third parties without authorization, causing and will continue to

11   cause Plaintiff Winn and New York Subclass members damages.

12          180.    Plaintiff Winn and New York Subclass members seek relief under N.Y. Gen. Bus.

13   Law § 349(h), including, but not limited to, actual damages, treble damages, statutory damages,

14   injunctive relief, and/or attorney’s fees and costs.

15                                      COUNT XI
           VIOLATION OF NORTH CAROLINA UNFAIR TRADE PRACTICES ACT,
16                         N.C. Gen. Stat. Ann. §§ 75-1.1, et seq.
                         (On Behalf of the North Carolina Subclass)
17
            181.    Plaintiffs re-allege and incorporate by reference herein all the allegations
18
     contained above.
19
            182.    Plaintiff Stephanie Miller asserts this claim on behalf of the North Carolina
20
     Subclass.
21
            183.    T-Mobile advertised, offered, or sold goods or services in North Carolina and
22
     engaged in trade or commerce directly or indirectly affecting the people of North Carolina, as
23
     defined by N.C. Gen. Stat. Ann. § 75-1.1(b).
24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 37                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 38 of 47




 1          184.    T-Mobile engaged in unfair and deceptive acts and practices in or affecting

 2   commerce, in violation of N.C. Gen. Stat. Ann. § 75-1.1, including:

 3              a. Failing to implement and maintain reasonable security and privacy measures to

 4              protect Plaintiff Miller and North Carolina Subclass members’ Private Information,

 5              which was a direct and proximate cause of the Data Breach;

 6              b. Failing to identify foreseeable security and privacy risks, remediate identified

 7              security and privacy risks, and adequately improve security and privacy measures

 8              following previous cybersecurity incidents, which was a direct and proximate cause

 9              of the Data Breach;

10              c. Failing to comply with common law and statutory duties pertaining to the security

11              and privacy of Plaintiff Miller’s and North Carolina Subclass members’ Private

12              Information.

13          185.    T-Mobile’s representations and omissions were material because they were likely

14   to deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

15   protect the confidentiality of consumers’ Private Information.

16          186.    T-Mobile intended to mislead Plaintiff Miller and North Carolina Subclass

17   members and induce them to rely on its misrepresentations and omissions.

18          187.    Had T-Mobile disclosed to Plaintiff Miller and North Carolina Subclass members

19   that its data systems were not secure and, thus, vulnerable to attack, T-Mobile would have been

20   unable to continue in business and it would have been forced to adopt reasonable data security

21   measures and comply with the law. T-Mobile was trusted with sensitive and valuable Private

22   Information regarding millions of consumers, including Plaintiff Miller and the North Carolina

23   Subclass. Plaintiff Miller and the North Carolina Subclass members acted reasonably in relying

24

                                                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                           1200 Fifth Avenue, Suite 1700
     COMPLAINT- 38                                                           Seattle, Washington 98101
                                                                       TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 39 of 47




 1   on T-Mobile’s misrepresentations and omissions, the truth of which they could not have

 2   discovered.

 3          188.    T-Mobile acted intentionally, knowingly, and maliciously to violate North

 4   Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiff Miller’s and North

 5   Carolina Subclass members’ rights. T-Mobile’s numerous past data breaches put it on notice that

 6   its security and privacy protections were inadequate.

 7          189.    As a direct and proximate result of T-Mobile’s unfair and deceptive acts and

 8   practices, Plaintiff Miller and North Carolina Subclass members have been harmed and have

 9   suffered damages including, but not limited to: damages arising from identity theft and fraud;

10   out-of-pocket expenses associated with procuring identity protection and restoration services;

11   increased risk of future identity theft and fraud, and the costs associated therewith; and time spent

12   monitoring, addressing and correcting the current and future consequences of the Data Breach.

13          190.    Plaintiff Miller and North Carolina Subclass members seek all monetary and non-

14   monetary relief allowed by law, including actual damages, treble damages, and attorneys’ fees

15   and costs.

16                                      COUNT XII
                  VIOLATION OF DECEPTIVE TRADE PRACTICES – CONSUMER
17                PROTECTION ACT, Texas Bus. & Com. Code §§ 17.41, et seq.
                               (On Behalf of the Texas Subclass)
18
            191.    Plaintiffs re-allege and incorporate by reference herein all the allegations
19
     contained above.
20
            192.    Plaintiff Karla Williams asserts this claim on behalf of the Texas Subclass.
21
            193.    T-Mobile is a “person,” as defined by Tex. Bus. & Com. Code § 17.45(3).
22
            194.    Plaintiff Williams and the Texas Subclass members are “consumers,” as defined
23
     by Tex. Bus. & Com. Code § 17.45(4).
24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 39                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 40 of 47




 1          195.   T-Mobile advertised, offered, or sold goods or services in Texas and engaged in

 2   trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus.

 3   & Com. Code § 17.45(6).

 4          196.   T-Mobile engaged in false, misleading, or deceptive acts and practices, in

 5   violation of Tex. Bus. & Com. Code § 17.46(b), including:

 6              a. Representing that goods or services have sponsorship, approval, characteristics,

 7              ingredients, uses, benefits, or quantities that they do not have;

 8              b. Representing that goods or services are of a particular standard, quality or grade,

 9              if they are of another; and

10              c. Advertising goods or services with intent not to sell them as advertised.

11          197.   T-Mobile’s false, misleading, and deceptive acts and practices include:

12              a. Failing to implement and maintain reasonable security and privacy measures to

13                 protect Plaintiff Williams’s and Texas Subclass members’ Private Information,

14                 which was a direct and proximate cause of the Data Breach;

15              b. Failing to identify foreseeable security and privacy risks, remediate identified

16                 security and privacy risks, and adequately improve security and privacy measures

17                 following previous cybersecurity incidents, which was a direct and proximate

18                 cause of the Data Breach; and

19              c. Failing to comply with common law and statutory duties pertaining to the security

20                 and privacy of Plaintiff Williams’s and Texas Subclass members’ Private

21                 Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and

22                 Texas’s data security statute, Tex. Bus. & Com. Code § 521.052, which was a

23                 direct and proximate cause of the Data Breach;

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 40                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 41 of 47




 1          198.    T-Mobile intended to mislead Plaintiff Williams and Texas Subclass members

 2   and induce them to rely on its misrepresentations and omissions.

 3          199.    T-Mobile’s representations and omissions were material because they were likely

 4   to deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

 5   protect the confidentiality of consumers’ Private Information.

 6          200.    Had T-Mobile disclosed to Plaintiff Williams and Texas Subclass members that

 7   its data systems were not secure and, thus, vulnerable to attack, T-Mobile would have been unable

 8   to continue in business and it would have been forced to adopt reasonable data security measures

 9   and comply with the law. Because T-Mobile held itself out as being capable of protecting and

10   maintaining the Private Information entrusted to it by consumers, including Plaintiff Williams

11   and the Texas Subclass, Plaintiff Williams and the Texas Subclass members acted reasonably in

12   relying on T-Mobile’s misrepresentations and omissions, the truth of which they could not have

13   discovered.

14          201.    T-Mobile had a duty to disclose the above facts due to the sensitivity and of the

15   Private Information in its possession, and the industry standards for the protection of critical

16   Private Information. This duty arises because consumers, including Plaintiff Williams and the

17   members of the Texas Subclass are required to entrust their sensitive Private Information to T-

18   Mobile in order to receive wireless services from T-Mobile.

19          202.    T-Mobile engaged in unconscionable actions or courses of conduct, in violation

20   of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). T-Mobile engaged in acts or practices which, to

21   consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or

22   capacity to a grossly unfair degree.

23          203.    Consumers, including Plaintiff Williams and Texas Subclass members, lacked

24

                                                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                            1200 Fifth Avenue, Suite 1700
     COMPLAINT- 41                                                            Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 42 of 47




 1   knowledge about deficiencies in T-Mobile’s data security because this information was known

 2   exclusively by T-Mobile. Consumers also lacked the ability, experience, or capacity to secure

 3   the Private Information in T-Mobile’s possession or to fully protect their interests with regard to

 4   their data. Plaintiff and Texas Subclass members lack expertise in information security matters

 5   and do not have access to T-Mobile’s systems in order to evaluate its security controls. T-Mobile

 6   took advantage of its special skill and access to Private Information to hide its inability to protect

 7   the security and confidentiality of Plaintiff Williams’s and Texas Subclass members’ Private

 8   Information.

 9          204.     T-Mobile intended to take advantage of consumers’ lack of knowledge, ability,

10   experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness that

11   would result.

12          205.     T-Mobile acted intentionally, knowingly, and maliciously to violate Texas’s

13   Deceptive Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiff

14   Williams’s and Texas Subclass members’ rights. T-Mobile’s numerous past data breaches put it

15   on notice that its security and privacy protections were inadequate.

16          206.     As a direct and proximate result of T-Mobile’s unlawful practices and acts,

17   Plaintiff Williams and Texas Subclass members have been harmed and have suffered damages

18   including, but not limited to: damages arising from identity theft and fraud; out-of-pocket

19   expenses associated with procuring identity protection and restoration services; increased risk of

20   future identity theft and fraud, and the costs associated therewith; and time spent monitoring,

21   addressing and correcting the current and future consequences of the Data Breach.

22          207.     T-Mobile’s violations present a continuing risk to Plaintiff Williams and Texas

23   Subclass members as well as to the general public.

24

                                                                              TOUSLEY BRAIN STEPHENS PLLC
                                                                                1200 Fifth Avenue, Suite 1700
     COMPLAINT- 42                                                                Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 43 of 47




 1          208.     If T-Mobile fails to provide appropriate relief for its violations of the Deceptive

 2   Trade Practices Act, Plaintiff Williams will amend this complaint accordingly to seek all

 3   monetary and non-monetary relief allowed by law, including economic damages; damages for

 4   mental anguish; treble damages for each act committed intentionally or knowingly; court costs;

 5   reasonably and necessary attorneys’ fees; injunctive relief; and any other relief which the court

 6   deems proper.

 7                                 COUNT XIII
     VIOLATION OF WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT,
 8                      W. Va. Code §§ 46A-6-101, et seq.
                      (On behalf of the West Virginia Subclass)
 9
            209.     Plaintiffs re-allege and incorporate by reference herein all the allegations
10
     contained above.
11
            210.     Plaintiff Chris Jarvis asserts this claim on behalf of the West Virginia Subclass.
12
            211.     Plaintiff Jarvis and West Virginia Subclass members are “consumers,” as defined
13
     by W. Va. Code § 46A-6-102(2).
14
            212.     T-Mobile engaged in “consumer transactions,” as defined by W. Va. Code § 46A-
15
     6-102(2).
16
            213.     T-Mobile advertised, offered, or sold goods or services in West Virginia and
17
     engaged in trade or commerce directly or indirectly affecting the people of West Virginia, as
18
     defined by W. Va. Code § 46A-6-102(6).
19
            214.     T-Mobile engaged in unfair and deceptive business acts and practices in the
20
     conduct of trade or commerce, in violation of W. Va. Code § 46A-6-104, including:
21
                 a. Failing to implement and maintain reasonable security and privacy measures to
22
                 protect Plaintiff Jarvis and West Virginia Subclass members’ Private Information,
23
                 which was a direct and proximate cause of the Data Breach;
24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
     COMPLAINT- 43                                                              Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 44 of 47




 1              b. Failing to identify foreseeable security and privacy risks, remediate identified

 2              security and privacy risks, and adequately improve security and privacy measures

 3              following previous cybersecurity incidents, which was a direct and proximate cause

 4              of the Data Breach; and

 5              c. Failing to comply with common law and statutory duties pertaining to the security

 6              and privacy of Plaintiff Jarvis and West Virginia Subclass members’ Private

 7              Information.

 8      215.        T-Mobile’s unfair and deceptive acts and practices were unreasonable when

 9   weighed against the need to develop or preserve business, and were injurious to the public

10   interest, under W. Va. Code § 46A-6-101.

11          216.    T-Mobile’s acts and practices were additionally “unfair” under W. Va. Code §

12   46A-6-104 because they caused, or were likely to cause, substantial injury to consumers which

13   was not reasonably avoidable by consumers themselves and not outweighed by countervailing

14   benefits to consumers or to competition.

15          217.    The injury to consumers from T-Mobile’s conduct was, and is, substantial because

16   it was non-trivial and non-speculative. The injury to consumers was substantial not only because

17   it inflicted harm on a significant and unprecedented number of consumers, but also because it

18   inflicted a significant amount of harm on each consumer.

19          218.    Consumers could not have reasonably avoided injury because T-Mobile’s

20   business acts and practices unreasonably created or took advantage of an obstacle to the free

21   exercise of consumer decision-making. By withholding important information from consumers

22   about the inadequacy of its data security, T-Mobile created an asymmetry of information between

23   it and consumers that precluded consumers from taking action to avoid or mitigate injury.

24

                                                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                            1200 Fifth Avenue, Suite 1700
     COMPLAINT- 44                                                            Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
            Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 45 of 47




 1          219.    T-Mobile’s inadequate data security had no countervailing benefit to consumers

 2   or to competition.

 3          220.    T-Mobile’s acts and practices were additionally “deceptive” under W. Va. Code

 4   § 46A-6-104 because T-Mobile made representations or omissions of material facts that misled

 5   or were likely to mislead reasonable consumers, including Plaintiff Jarvis and West Virginia

 6   Subclass members.

 7          221.    T-Mobile intended to mislead Plaintiff Jarvis and West Virginia Subclass

 8   members and induce them to rely on its misrepresentations and omissions.

 9          222.    T-Mobile’s representations and omissions were material because they were likely

10   to deceive reasonable consumers about the adequacy of T-Mobile’s data security and ability to

11   protect the confidentiality of consumers’ Private Information.

12          223.    Had T-Mobile disclosed to Plaintiff Jarvis and Class members that its data

13   systems were not secure and, thus, vulnerable to attack, T-Mobile would have been unable to

14   continue in business and it would have been forced to adopt reasonable data security measures

15   and comply with the law. T-Mobile was trusted with sensitive and valuable Private Information

16   regarding millions of consumers, including Plaintiff Jarvis and the West Virginia Subclass.

17   Plaintiff Jarvis and the West Virginia Subclass members acted reasonably in relying on T-

18   Mobile’s misrepresentations and omissions, the truth of which they could not have discovered.

19          224.    T-Mobile acted intentionally, knowingly, and maliciously to violate West

20   Virginia’s Consumer Credit and Protection Act, and recklessly disregarded Plaintiff Jarvis and

21   West Virginia Subclass members’ rights. T-Mobile’s unfair and deceptive acts and practices were

22   likely to cause serious harm. T-Mobile’s numerous past data breaches put it on notice that its

23   security and privacy protections were inadequate.

24

                                                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                           1200 Fifth Avenue, Suite 1700
     COMPLAINT- 45                                                           Seattle, Washington 98101
                                                                       TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 46 of 47




 1          225.    As a direct and proximate result of T-Mobile’s unfair and deceptive acts or

 2   practices and Plaintiff Jarvis and West Virginia Subclass members’ purchase of goods or

 3   services, Plaintiff Jarvis and West Virginia Subclass members have been harmed and have

 4   suffered damages including, but not limited to: damages arising from identity theft and fraud;

 5   out-of-pocket expenses associated with procuring identity protection and restoration services;

 6   increased risk of future identity theft and fraud, and the costs associated therewith; and time spent

 7   monitoring, addressing and correcting the current and future consequences of the Data Breach.

 8          226.    Plaintiff Jarvis and West Virginia Subclass members seek all monetary and non-

 9   monetary relief allowed by law, including the greater of actual damages or $200 per violation

10   under W. Va. Code § 46A-6-106(a), restitution, injunctive and other equitable relief, punitive

11   damages, and reasonable attorneys’ fees and costs.

12                                       PRAYER FOR RELIEF

13          WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of the Class,

14   respectfully requests that this Court enter an Order:

15          a) Certifying the proposed Class, and appointing Plaintiffs as Class Representatives;

16          b) Finding that T-Mobile’s conduct was negligent, deceptive, unfair, and unlawful as

17              alleged herein;

18          c) Enjoining T-Mobile from engaging in further negligent, deceptive, unfair, and

19              unlawful business practices as alleged herein;

20          d) Awarding Plaintiffs and Class members actual, compensatory, and consequential

21              damages;

22          e) Awarding Plaintiffs and Class members statutory damages and penalties, as allowed

23              by law;

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
     COMPLAINT- 46                                                               Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:21-cv-01245-BJR Document 1 Filed 09/13/21 Page 47 of 47




 1           f) Awarding Plaintiffs and Class members pre-judgment and post-judgment interest;

 2           g) Awarding Plaintiffs and Class members reasonable attorneys’ fees, costs, and

 3               expenses; and

 4           h) Granting such other relief as the Court deems just and proper.

 5                                        DEMAND FOR JURY TRIAL

 6           Plaintiffs, on behalf of themselves and the proposed Classes, hereby demand a trial by

 7   jury as to all matters so triable.

 8   DATED: September 13, 2021

 9                                                TOUSLEY BRAIN STEPHENS PLLC

                                                  s/ Kim D. Stephens
10                                                Kim D. Stephens, WSBA #11984
                                                  kstephens@tousley.com
11                                                s/ Jason T. Dennett
                                                  Jason T. Dennett, WSBA #30686
12                                                jdennett@tousley.com
                                                  s/ Kaleigh N. Powell
                                                  Kaleigh N. Powell, WSBA #52684
13                                                kpowell@tousley.com
                                                  1200 Fifth Avenue, Suite 1700
14                                                Seattle, WA 98101
                                                  Ph: (206) 682-5600; Fax (206) 682-2992
15
                                                  LEVI & KORSINSKY, LLP
16                                                Mark S. Reich (pro hac vice to be filed)
                                                  Courtney E. Maccarone (pro hac vice to be filed)
17                                                55 Broadway, 10th Floor
                                                  New York, NY 10006
18                                                Tel: (212) 363-7500
                                                  mreich@zlk.com
19                                                cmaccarone@zlk.com

20                                                Attorneys for Plaintiffs and Proposed Class

21

22

23

24

                                                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                            1200 Fifth Avenue, Suite 1700
     COMPLAINT- 47                                                            Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
